Citation Nr: 1539045	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  04-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include intermittent explosive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1991 to March 1995.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In November 2010, the Board denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD, denied service connection for bilateral flat feet (pes planus), and granted service connection for brachial plexopathy.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In an April 2012 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for a psychiatric disorder and remanded the claim to the Board to address whether records of the court-martial for the drill instructor alleged to have committed a sexual assault during service had been sought.  The Court affirmed the portion of the Board decision denying service connection for bilateral flat feet and dismissed the appeal of the award of service connection for brachial plexopathy.    

In September 2014, the Board again denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD.  The Veteran appealed the decision to the Court.  The Board's decision was vacated pursuant to an August 2015 Joint Motion for Remand (Joint Motion) on the basis of agreement that the Board failed to satisfy the duty to notify the Veteran of the potential sources of evidence to corroborate the alleged military sexual trauma.  The parties to the Joint Motion reached an agreement that the January 2010 notice letter provided to the Veteran did not provide notice that evidence of behavior changes after the alleged in-service personal assault stressor event may constitute credible evidence of its occurrence.  Based on these assumptions, the parties agreed that the July 2014 Supplemental Statement of the Case was the first time that the Veteran was informed of the potential relevance of behavioral changes after the alleged in-service personal assault, so did not satisfy the duty to notify the Veteran of the types of evidence that he could have submitted in support of the appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the Joint Motion, which was accepted by the Clerk of the Court, though not actually reviewed by a Judge of the Court, the parties agreed that further VA development was required in this matter.  In the Joint Motion, the parties specifically agreed that the matter should be remanded to ensure compliance with the notification requirements of 38 C.F.R. § 3.304(f)(5).  In full compliance with what has now become adopted as the order of the Court, thus, is the law of the case, the Board will remand for compliance with the Court's order for the issuance of the required VCAA notice letter.

In the Joint Motion, the parties reached agreement that VA did not provide adequate notice of the potential sources of evidence that may corroborate the alleged military sexual trauma as required under 38 C.F.R. § 3.304(f)(5).  The Joint Motion erroneously assumed that the January 25, 2010 VCAA letter did not provide notice that evidence of behavior changes may constitute credible supporting evidence of an in-service personal assault stressor event.  The Joint Motion quotes from the January 25, 2010 letter, but does not reflect any recognition of the content of the enclosures provided to the Veteran with the VCAA letter, nor does the Joint Motion mention that the January 2010 VCAA notice letter also asked the Veteran to "[c]omplete and return the enclosed questionnaire."  The relevant enclosures included with the January 2010 VCAA letter to the Veteran included a "VA Form 21-0781a" and "What the Evidence Must Show -- PTSD Personal Trauma."

A January 22, 2010 RO deferred rating decision reflects that a new VCAA letter for personal trauma needed to be sent to the Veteran because the Veteran had contended that "his PTSD is due to events (sexual trauma) that occurred in boot camp."  This shows that the Veteran's personal sexual assault allegation had been made prior to the January 25, 2010 VCAA letter being sent, and that the January 2010 VCAA letter was sent specifically in response to the Veteran's assertion of sexual trauma.  The sexual assault allegation had also been alleged in VA treatment records, which were of record (January 21, 2010) and before the RO prior to the January 25, 2010 VCAA personal assault notice letter was sent.  The Joint Motion misleadingly suggests that the Veteran's February 2010 statement was the first notice to VA of the claimed sexual assault, and impliedly suggests that a VCAA notice needed to be sent after the February 2010 statement of the Veteran because the Veteran refined his assertion of personal assault to now include sexual assault.  The Joint Motion does not address how the January 25, 2010 VCAA letter to the Veteran -- that clearly acknowledges the "personal trauma incident" that is claimed to have resulted in PTSD, asked the Veteran to complete and return the personal assault questionnaire, asked the Veteran to identify any possible sources of information and evidence "for assault or rape" (emphasis added) -- is not sufficient to provide notice for a personal sexual assault rather than personal assault generally.  The Joint Motion does not identify any specific notice that would be sent to a veteran regarding personal sexual assault that is different than the notice required for any personal assault.  The January 2010 VCAA notice letter was provided to the Veteran in response to allegations of personal assault, reflects that VA is aware of personal assault allegations, and the letter with attachments is specifically designed to assist in developing those allegations of personal assault, including personal sexual assault.  

With the January 2010 VCAA notice letter, the Appeals Management Center (AMC) enclosed a VA Form 21-0781a, specifically, a "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault."  On Section 7 of the VA Form 21-0781a, the AMC asked the Veteran to let VA know if he experienced "any of the following or other behavior changes" (emphasis added) following the incident: visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment, sudden requests for a change in occupational series or duty assignment, increased use of leave without an apparent reason, changes in performance and performance evaluations, episodes of depression, panic attacks, or anxiety without an identifiable cause, increased or decreased use of prescription medications, increased use of over-the-counter medications, substance abuse such as alcohol or drugs, increased disregard for military or civilian authority, obsessive behavior such as overeating or under eating, tests for HIV or sexually transmitted diseases, unexplained economic or social behavior changes, and breakup of a primary relationship.  The Joint Motion notes that the January 2010 notice letter requested the Veteran to complete the PTSD questionnaire, but appears to be unaware that the form specifically included Section 7 notice of the evidence of behavior changes that may provide credible evidence that the alleged in-service sexual assault occurred.   

Even aside from any presumption of administrative regularity in VA mailing the VA Form 21-0781a to the Veteran as an enclosure to the January 25, 2010 VCAA notice letter, as the January 2010 letter represents that it did, the record shows that the Veteran actually received the VA Form 21-0781a (that included the Section 7 notice regarding behavioral change indicators) because he returned the completed VA Form 21-0781a to the AMC in February 2010.  The Veteran circled and wrote "Yes" next to several examples of behavior changes and provided some written explanation as to the behavior changes that he alleges occurred after the claimed in-service sexual assault.  He also signed his name on the last page of the VA Form 21-0781a that specifically included Section 7 VCAA notice of itemized behavior changes following the alleged in-service stressor event.

Notwithstanding the January 25, 2010 VCAA notice to the Veteran of evidence of behavior changes that may constitute credible supporting evidence of an in-service personal assault stressor event previously provided to the Veteran, to ensure compliance with the Court's August 2015 order for the Board to provide notice of the potential sources of evidence that may corroborate the alleged military sexual trauma as required under 38 C.F.R. § 3.304(f)(5), the Board will again remand this appeal so that personal assault stressor notice may again be sent to the Veteran that includes notice of evidence of behavior changes that may constitute credible evidence of the occurrence of the in-service personal (which includes sexual) assault stressor.   Notwithstanding the erroneous assumptions upon which the Joint Motion is premised, the intent of this Remand order is to fully comply with what has now become adopted as the order of the Court, thus, is the law of the case.

Accordingly, the issue of service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD, is REMANDED for the following actions:

1.  Provide the Veteran with another VCAA PTSD personal assault stressor notice letter compliant with 
38 C.F.R. § 3.304(f)(5) that informs him that evidence of behavior changes may constitute credible supporting evidence of the stressor, and that includes a VA Form 21-0781a. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

